                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                               Civil Action No.: 5:21-CV-338

    KIMBERLY ERWAY, as Parent of Minor             )
    Child Jamii Erway,                             )
                                                   )
                         Plaintiff,                )
                                                   )
          v.                                       )
                                                                     COMPLAINT
                                                   )
    UNITED STATES TRANSPORTATION                   )
                                                             JURY TRIAL DEMANDED
    SECURITY ADMINISTRATION, UNITED                )
    STATES OF AMERICA, and JANE DOE,               )
    an Employee of the United States               )
    Transportation Security Administration,
                                                   )
                         Defendants.               )


                                         INTRODUCTION

1)     Plaintiff Kimberly Erway, and her minor child Jamii Erway 1, were ticketed passengers

       attempting to travel through Raleigh-Durham International Airport (“RDU”) on May 1st,

       2019, requiring them to submit to a security screening by Defendant U.S. Transportation

       Security Administration (“TSA”).

2)     Jamii Erway entered a TSA body scanner, as directed, and a “false positive” alert indicated

       that the scanner detected an anomaly on her groin.

3)     The TSA procedure for resolving such anomalies is to conduct a brief pat-down search.

4)     Notwithstanding, TSA screener Jane Doe (“DOE”) told Jamii that she would have to submit

       to a strip search in a private room whereby Doe would inspect the child’s genitals, and

       advised Jamii that she was not free to leave until she submitted to such a search, in violation



1
  Plaintiff waives the right to protection of the child’s name pursuant to Fed. R. Civ. P. 5.2(h).
Jamii is seventeen years old at time of filing.


               Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 1 of 11
        of TSA policy, the Fourth Amendment, and state law rights of Jamii., and the boundaries of

        civil and decent society.

                                              JURY TRIAL

5)      Plaintiffs 2 demand a trial by jury on all issues so triable.


                                                PARTIES

6)      Kimberly Erway is a natural person domiciled in North Carolina, and is the mother and legal

        guardian of Jamii Erway.

7)      Jamii Erway is the minor child of Kimberly Erway and lives with her in North Carolina.

8)      Defendant U.S. Transportation Security Administration is a sub-agency of the U.S.

        Department of Homeland Security and is sued here for injunctive relief only.

9)      Defendant United States of America is the sovereign nation and is the proper defendant for

        torts alleged through the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq.

10) Defendant Jane Doe is a Transportation Security Officer with the U.S. Transportation

        Security Administration and is sued here in her individual capacity pursuant to Bivens v. Six

        Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). DOE’s true

        name will be added to an amended complaint once identified.


                                      JURISDICTION & VENUE

11) Personal jurisdiction is proper because all defendants work (and, upon belief, the individual

        defendant resides) within the State of North Carolina.

12) Subject matter jurisdiction is proper over the constitutional claims because they arise under

        federal law. See 28 U.S.C. § 1331.



2
    References to “Plaintiffs” in the plural refer to both Jamii and her mother.


             Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 2 of 11
13) Subject matter jurisdiction is proper over the tort claims brought against United States of

     America pursuant the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq.

14) Venue is proper because the incident that gave rise to the complaint occurred within the

     Eastern District of North Carolina.


                                  ALLEGATIONS OF FACT

15) On May 1st, 2019, Plaintiffs arrived at RDU.

16) Plaintiffs possessed valid boarding passes for a flight departing RDU later that day.

17) Plaintiffs approached the TSA screening line, as was required of them as a prerequisite to

     boarding their flight, and presented valid photo identification and the boarding passes.

18) Jamii was directed into a body scanner for screening.

19) A TSA body scanner uses radiation to create an image of the passenger’s body and

     automatically inspects that image for “anomalies” – things that are not parts of the human

     body and could possibly be a threat item such as a bomb or weapon.

20) The body scanner indicated an anomaly was present on Jamii’s groin area.

21) This was a “false-positive” – that is, Jamii was not in possession of any prohibited items (or

     any items at all, other than normal clothing) in her groin area.

22) False-positives on body scanners are a common occurrence; upon information and belief, at

     least 20% of TSA body scans indicate an anomaly even though the traveler is not secreting

     any items on their person.

23) False-positives can be caused by wearing certain types of clothing, by sweating, by body

     deformities, by moving during a scan, by operator error, or many other reasons.

24) Jamii is a transgender person, which means that Jamii lives as a different gender from the

     biological sex she was born with.




          Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 3 of 11
25) In particular, Jamii was assigned male at birth and now lives as a female

26) When a passenger is to be screened by body scanner, a TSA employee operating the scanner

     must press a button indicating to the scanner whether the passenger is “male” or “female.”

27) This lets the body scanner know what to expect – for example, if “female” is pushed, the

     body scanner does not expect to find external genitalia and will alarm if it does.

28) Jamii, like all transgender individuals, is more likely to encounter false-positives because

     although she appears female, she possesses external genitalia and thus will trigger a false

     positive unless the screener presses male 3.

29) Thus, Jamii frequently has to deal with false positives when she flies.

30) TSA regularly receives complaints from transgender individuals regarding this issue, and

     upon information and belief, transgender individuals are subject to false-positives due to

     misidentification at TSA checkpoints on a daily basis.

31) After being scanned and generating a false positive on the date in question, Jamii advised the

     body scanner operator that she was transgender and the false positive could be resolved by

     re-scanning and pressing the other button.

32) The body scanner operator declined to re-scan Jamii and instead called over a supervisor.

33) Defendant DOE arrived and the body scanner operator explained the groin anomaly and that

     Jamii had indicated that she is transgender.




3
  Could Jamii avoid these troubles by advising the scanner operator of the correct button to press?
It is, unfortunately, not that simple. For one thing, body scanner operators are often unwilling to
take instructions from passengers. But, even if they were, the male/female button causes other
problems. For example, if the operator presses “female,” the scanner will ignore a small item
located in the center of the traveler’s back, in order to accommodate the fact that women often
have clasps for a bra strap there but men do not. Thus, if one has external genitals and is wearing
a bra, there is no button that will accommodate their situation.


          Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 4 of 11
34) TSA procedure for resolving body scanner anomalies in order to determine if they are a false

     positive or a true threat is to conduct a brief pat-down search right next to the body scanner.

35) TSA procedure explicitly prohibits checkpoint screeners (including all levels of supervisors)

     from conducting strip-searches and from making direct contact with the genitals of travelers.

36) Notwithstanding, and for reasons still unknown to Plaintiffs, DOE advised Jamii that she

     would need to accompany her to a private room, expose herself, and allow DOE to “feel up

     in there,” i.e., touch her genitals.

37) Jamii verbally protested the search proposed by DOE.

38) DOE advised Jamii that she would not be allowed to leave the checkpoint until she complied.

39) Jamii understood that she was not free to leave at this point.

40) Kimberly, seeing the interaction from several feet away, asked DOE what was going on.

41) DOE told Kimberly that she should “mind her business.”

42) Kimberly told DOE that Jamii was her child and therefore she had the right to be involved

     in the conversation.

43) DOE then directed Kimberly to force Jamii to submit to the strip-search.

44) Kimberly refused.

45) Throughout this time, Jamii experienced severe emotional distress, including symptoms of

     panic, anxiety, fear, racing heart, shortness of breath, uncontrollable shaking, and nausea.

46) DOE then summoned a police officer.

47) A police officer, as well as TSA management arrived.

48) The police officer advised that he would not be assisting in the detention of Jamii.




          Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 5 of 11
49) Without further objection of any TSA staff, Jamii and Kimberly left the airport, rented a car,

        and drove over 600 miles to return home 4.

50) Plaintiffs attempted to present an FTCA claim to TSA on January 11th, 2020, alleging

        damages to $1,000,000 stemming from the above facts.

51) The Court, in a previous case regarding the incident described in this complaint, ruled that

        the presentation was defective and dismissed that case without prejudice to renewing the

        FTCA claim once properly presented. See Erway v. U.S., 5:20-CV-141 (E.D.N.C., October

        29th, 2020) (Myers, J.).

52) Plaintiffs re-presented their FTCA claim to TSA on December 14th, 2020.

53) TSA did not respond to the claim within the 6-month presentment window, and thus her

        administrative claim requirements have been exhausted.

54) Jamii continues to experience symptoms of severe emotional distress, including symptoms

        of panic, anxiety, fear, racing heart, shortness of breath, uncontrollable shaking, and nausea,

        whenever reminded of the incident described herein and has been unable to fly since.

55) Before the incident described here, Jamii typically flew by commercial aircraft several times

        per year.

56) Jamii would like to be able to fly again, and an order from the Court that would ensure that

        Jamii would never encounter the situation described would assist in reducing the recurring

        emotional distress that currently prevents her from doing so.




4
    At the time of the incident, Plaintiffs lived in Rochester, New York.


             Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 6 of 11
                                    CLAIMS FOR RELIEF

                   Count 1 – Fourth Amendment to the U.S. Constitution
                Unreasonable Seizure (Against Jane Doe) Pursuant to Bivens

57) The Fourth Amendment to the U.S. Constitution prohibits “unreasonable searches and

     seizures,” and in general, a warrant or an exception to the warrant requirement is required

     before the government may conduct a search without the consent of the searched.

58) The “administrative search doctrine” allows the government to conduct some level of limited

     warrantless searches under the theory that the searches are aimed at a public safety concern

     rather than uncovering evidence of criminality (or, in the alternative, under the theory that

     by presenting one’s self at the TSA checkpoint, one is consenting to the search).

59) However, the administrative search doctrine allows only for extremely limited, narrowly-

     tailored searches in furtherance of a regulatory scheme.

60) No court has ever approved a strip search under the administrative search doctrine.

61) No regulatory scheme required or allowed a strip search in this instance.

62) TSA policy expressly forbids strip searches by passenger screening employees.

63) The search proposed by DOE was therefore unauthorized by law and detaining Jamii for the

     purpose of conducting such a search was therefore unauthorized by law 5.




5
  Even if DOE had proposed a lawful search: a) TSA checkpoint employees are not law
enforcement officers and have no authority to detain anyone, and b) refusing a TSA search is not
a criminal matter and thus not even law enforcement may detain an individual who refuses. The
correct procedure when a traveler refuses a legitimate TSA search is to inform the traveler that
they may not enter the secure area and to allow them to leave the airport. Thus, DOE is liable for
seizing Jamii whether or not the search she proposed was unlawful. The unlawful nature of the
search simply makes it more egregious.


          Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 7 of 11
64) A reasonable person in Jamii’s circumstances, having been told by a uniformed officer of the

     United States of America that they may not leave, would have understood that they were not

     free to go.

65) DOE intentionally detained Jamii.

66) Plaintiffs did not consent to confinement.

67) Plaintiffs were conscious of DOE’s detention of Jamii.

68) Jamii’s constitutional right to be free from unlawful seizure was thus knowingly and

     intentionally violated.

69) Defendant DOE is thus liable for damages stemming from her unconstitutional seizure of

     Jamii’s person.


                    Count 2 – Intentional Infliction of Emotional Distress
              via the Federal Tort Claims Act (Against United States of America)

70) A strip search is a universally humiliating experience, the offensive nature of which is

     immediately apparent to any human.

71) The mere threat of forcing one to submit to a strip search and manual manipulation of one’s

     genitals, as DOE made to Jamii, when one wears the uniform of the United States of America

     and invokes that authority, and especially when the victim is a child, is sufficient to cause

     severe emotional distress in ordinary people.

72) DOE did, in fact, cause severe emotional distress in Jamii, as described supra.

73) Any person in DOE’s position would know that making such a demand would foreseeably

     cause severe emotional distress.

74) DOE therefore intentionally or recklessly caused the severe emotional distress experienced

     by Jamii.




          Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 8 of 11
75) Sufficient notice was presented to, and denied by, United States of America as required by

     the Federal Tort Claims Act.

76) Defendant United States of America is thus liable for damages stemming from intentional

     infliction of emotional distress via the Federal Tort Claims Act.


                    Count 3 – Fourth Amendment to the U.S. Constitution
            Injunctive Relief (Against U.S. Transportation Security Administration)

77) The Fourth Amendment protects the people against “unreasonable searches and seizures.”

78) Jamii, as a transgendered person, faces a substantially elevated likelihood of alarming the

     body scanner each time she passes through such a machine.

79) Thus, Jamii also faces an increased risk that she will encounter additional screeners who may

     similarly injury her if they are not properly trained as to how to deal with such an “anomaly.”

80) The U.S. Transportation Security Administration has a duty to ensure that their employees

     are acting in accordance with the law.

81) The search that Jamii encountered violated the law because it was an unauthorized and Fourth

     Amendment unreasonable search.

82) TSA has enacted policies that, if followed, would have prevented the constitutional (as well

     as common-law) injury incurred by Plaintiffs; to wit: a policy prohibiting strip searches by

     checkpoint screeners.

83) However, TSA has failed to train and supervise its employees such that these policies are

     effected.

84) Plaintiffs do not challenge these policies and do not seek to modify them in any way.

85) Instead, Plaintiffs seek an order compelling TSA to enforce these policies, e.g., via additional

     training, improved employment screening, better monitoring, etc.




           Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 9 of 11
86) Plaintiff thus prays for an injunction ordering TSA to take the actions necessary to enforce

         its policies to avoid future Fourth Amendment injury.


                                         PRAYER FOR RELIEF


        WHEREFORE, Plaintiff prays for the following relief:


   i.      Actual damages for loss of liberty, unconstitutional search, and any emotional damages

           stemming therefrom in an amount to be determined by a jury.

  ii.      Punitive damages in an amount to be determined by a jury.

 iii.      An injunction, to be determined by the Court, to prevent the reoccurrence of the injuries

           described herein.

 iv.       Cost of the action.

  v.       Reasonable attorney’s fees.

 vi.       Any other such relief as the Court deems appropriate.




                                  SIGNATURE PAGE FOLLOWS




             Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 10 of 11
Respectfully submitted, this the 23rd day of August, 2021.




                                    BY: /s/ Jonathan Corbett
                                        JONATHAN CORBETT
                                        CA Bar No. 325608
                                        THE LAW OFFICE OF JONATHAN CORBETT, ESQ.
                                        958 N. Western Ave. #765
                                        Hollywood, CA 90029
                                        jon@corbettrights.com
                                        T: 310.684.3870
                                        F: 310.684.3870

                                         Counsel for Plaintiff




                                    BY: /s/ Matthew R. Gambale
                                        MATTHEW R. GAMBALE
                                        N.C. Bar No. 43359
                                        OSBORN GAMBALE BECKLEY & BUDD PLLC
                                        721 W. Morgan Street
                                        Raleigh, North Carolina 27603
                                        matt@counselcarolina.com
                                        T: 919.373.6422
                                        F: 919.578.3733

                                         Local Civil Rule 83.1(d) Counsel for Plaintiff




          Case 5:21-cv-00338-FL Document 1 Filed 08/23/21 Page 11 of 11
